TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00588-CV



                           In re the State of Texas, ex rel. Wesley Mau


                        ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION

                Relator, the State of Texas, through its representative Wesley Mau, Criminal District

Attorney of Hays County, seeks a writ of mandamus against respondent, the Honorable David Glickler,

Judge of the County Court at law No. 2 of Hays County. Relator requests that we order respondent

to (1) vacate his order deferring adjudication of the real party in interest, (2) enter judgment on the

jury verdict of guilty, and (3) impanel a jury to assess punishment. Having reviewed the petition,

the response of the real party in interest, relator’s reply, and the record, we conclude that relator has

not demonstrated that he is entitled to relief. Therefore, we deny the mandamus petition. See

Tex. R. App. P. 52.8.



                                                _________________________________________
                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Field, and Bourland

Filed: December 1, 2017